Title: To George Washington from Alexander Spotswood, 14 October 1797
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost October 14 1797

I am sorry to inform you, with all my exertions I have not been Able to procure a household Steward. I have applied to three persons either of whoom would have Suited, but I could not prevail on either to Engage.
Mr Hoomes whose assistance I Solicited in this business, has just wrote me word, that his enquieries for a Suitable person, has not been crown’d with Success—nor did he know of any one that he would venture to recommend.
The enquieries which I promised to make in Westmoreland is at an end; my Vissit to Mr Washington being put a stop to, In consequence of the yellow feever breaking out in that Neighborhood.

Next Fryday I shall take the stage to Richmond, my enquieries shall be continued as I proceed, as well as in Richmond, where I shall remain three days—and if I meet with a person, you shall have immediate information, and if his character is Such as you like—I can by letter desire him to come on; Mrs Spotswood & family desire to be remembered Affectionately to Mrs Washington, Miss Custis & Miss Henly as well as Sr Yr Affectionate Hble St

A. Spotswood

